UN|TED STATES DlSTRlCT COURT
SOUTHERN DlSTRICT OF OHIO
EASTERN DlVISlON

Hal|iburton Energy Servlces |nc.,

Plaintiff,

v. Case No. 2:17-cv-349
Adam L. Snyder, et al., Judge Michael H. Watson

Defendants. Magistrate Judge Jo|son

OPIN|ON AND ORDER

On December 13, 2018, Magistrate Judge Jolson issued a Report and
Recommendation ("R&R") recommending the Court grant in part Ha||iburton's partial
motion for summary judgment, grant Hal|iburton summary judgment on Snyder‘s
remaining negligent supervision counterclaim, and enter final judgment in favor of
Ha|liburton in the amount of $507,372.29. R&R, ECF No. 107.

The R&R notified the parties of their right to object and of the deadline for
doing so. ld. at 18. The R&R warned the parties that a failure to timely object would
result in waiver of the right to de novo review of the R&R as well as a waiver of the
right to appeal the Undersigned‘s Order adopting the R&R. id. The deadline for
filing objections has passed, and none were li|ed. iiiccording|yl the Court ADOPTS
the R&R in full without de novo review.

The Court GRANTS Ha|liburton summary judgment on Snyder's negligent
supervision counterclaim and GRANTS lN PART Ha||iburton's partial motion for
summary judgment, consistent with the R&R. The Clerk shall enter final judgment in

favor of Ha|liburton in the amount of $507,372.29.

Further, the Court DECLARES that the purported "Sole and Exclusive
Lodging Vendor Contract and Service Agreement" is void and of no legal effect, that
Halliburton has no duties or obligations arising thereunder, and that Halliburton owes
no money to Snyder or SMS in connection with the void contract Snyder and SlvlS
are PERMANENTLY ENJO|NED from using the void contract in any way, including
presenting the forged and void contract to individuals and entities for any purpose,
including the purpose that Snyder and SMS have authority to act on behalf of, in
connection with, or in al°H|iation with Halliburton in any way.

Additiona|ly, the Court DECLARES that Snyder and SMS are not agents of
Halliburton, were never agents of l-lalliburton, have no authority to bind l-lalliburton,
and have no authority to acton Halliburton’s behalf in any way. Snyder and Sl\/lS
are PERMANENTL¥ ENJO|NED from acting in any way which would give the
impression they are agents of Ha||iburton or have authority to act on Ha|liburton's
beha|f.

The Clerk shall enter final judgment consistent with this Order and close this

CBSS.

lT lS SO ORDERED.

Wd/:M

MicHAEL H. WA"rsoN, JquE
uNiTED sTA'rEs olsTRlc'r couRT

Case No. 2:17-cv-349 Page 2 of 2

